Citation Nr: 1229704	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  06-14 467	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with an anxiety disorder and major depression.  

2.  Entitlement to a total disability rating based on individual employability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In a letter dated one week later, the RO in Des Moines, Iowa, informed the Veteran of that determination.  Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the Des Moines RO.  

In the November 2004 decision, the RO awarded the Veteran service connection for PTSD and assigned a 10 percent disability rating, effective May 27, 2004.  The RO also denied a claim for service connection for anxiety disorder with major depression.  The Veteran disagreed with that decision, and, in a March 2006 decision review officer decision, the Veteran's service-connected PTSD disability rating was increased to 30 percent, effective from May 27, 2004.  A statement of the case issued that same month addressed the issues of entitlement to service connection for anxiety and depression and entitlement to a rating greater than 30 percent for the Veteran's service-connected PTSD.  Thereafter, the Veteran perfected an appeal to the Board, and, in a December 2010 decision, the Board awarded service connection for major depressive disorder and anxiety, which it determined to be causally or etiologically related to the Veteran's service-connected PTSD.  Noting that the evaluation of the same disability under various diagnoses, known as pyramiding, was generally to be avoided, the Board recharacterized the Veteran's service-connected psychiatric disability as PTSD with major depression and anxiety so that all psychiatric symptoms would be evaluated together and assigned one rating under this formula.  See 38 C.F.R. § 4.14 (2011).  The Board then remanded the issue of entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD with major depression and anxiety for further development.

In effectuating the Board's grant of service connection for major depression and anxiety, the Appeals Management Center evaluated the Veteran's PTSD with an anxiety disorder and major depression as 50 percent disabling, effective May 27, 2004.  Because less than the maximum available benefit for a schedular rating was awarded for the Veteran's PTSD with an anxiety disorder and major depression, the claim remains properly before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  

The Board also notes that, in April 2006, the Veteran raised the issue of entitlement to TDIU, stating that his mental disabilities precluded employment.  He submitted a decision from the Social Security Administration (SSA) showing that he had been awarded SSA disability benefits due, in part, to his PTSD and coronary artery disease (CAD).  In an August 2008 rating decision, the RO denied entitlement to TDIU upon finding that the Veteran's PTSD alone, or in combination with his other then service-connected disabilities, rendered him unemployable.  Subsequently, however, in August 2011, the Veteran was awarded service connection for CAD, effective from May 27, 2004.  

The Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the issue of entitlement to a TDIU is part of an increased rating claim when that issue is raised by the record.  Here, although entitlement to TDIU was denied by the RO in an August 2008 rating decision and the Veteran did not specifically disagree with that decision, given the Court's holding in Rice, supra, and because the nature of the Veteran's service-connected disability has been recharacterized to include depression and anxiety, the Board finds that entitlement to TDIU remains part of the claim on appeal.  Accordingly, the Board has characterized the issues as set forth on the title page of this decision.  

As noted above, the case was previously before the Board in December 2010, at which time the Board remanded the Veteran's claim for further development.  After completion of the requested actions, the agency of original jurisdiction (AOJ) readjudicated the matter via an April 2012 Supplemental Statement of the Case.  The AOJ returned the case to the Board the following month.  

As previously discussed herein, the Veteran's service-connected PTSD with an anxiety disorder and major depression has been evaluated as 50 percent disabling.  According to a certificate of death, the Veteran died in July 2012 as a result of "penetrating contact range handgun wound to the head (mouth)."  Significant factors contributing to the Veteran's death but not resulting in the underlying cause of his demise included depression, PTSD, anxiety, and a "perforating contact range handgun wound to the midface."  The issue of entitlement to service connection for the cause of the Veteran's death has not been adjudicated by the RO and is, therefore, referred to that agency for appropriate action.  


FINDING OF FACT

While the Veteran's appeal was pending at the Board, and prior to the issuance of a final decision, the Board was notified that the Veteran had died on July [redacted], 2012.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).  But see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); 38 U.S.C.A. § 5121A (West Supp. 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this appeal.  A review of the Veteran's Virtual VA file shows that, on August 13, 2012, the RO received from the Veteran's spouse an application for burial benefits (VA Form 21-530).  Attached to that application is a copy of the Veteran's certificate of death, which documents that the Veteran died on July [redacted], 2012.  As a matter of law, claims do not survive a claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A (West Supp. 2011) (providing for substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title. . . ."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


